      Case 1:18-cv-00233-LAK-BCM Document 65 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  08/25/2020
HARSH KHURANA,
              Plaintiff,
                                                     18-CV-233 (LAK) (BCM)
       -against-
                                                     ORDER
WAHED INVEST, LLC, et al.
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Due to a conflict on the Court's calendar, the status conference scheduled for September

14, 2020, at 10:00 a.m. is ADJOURNED to September 24, 2020, at 10:00 a.m. The parties shall

submit their joint status letter, pursuant to the Court's March 11 Order (Dkt. No. 61), no later

than September 17, 2020.

Dated: New York, New York
       August 25, 2020
                                            SO ORDERED.



                                            ________________________________
                                            BARBARA MOSES
                                            United States Magistrate Judge
